ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Afghan Active Group (AAG)                    )      ASBCA No. 60387
                                             )
Under Contract No. W91B4N-10-C-8033          )

APPEARANCE FOR THE APPELLANT:                       Mr. M. Massoud
                                                     Chairman

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Christopher M. Coy, JA
                                                     Trial Attorney

               ORDER OF DISMISSAL FOR FAIL URE TO PROSECUTE

        By order dated 18 November 2016, we established a schedule for the resolution of
this appeal. That schedule was issued without appellant making any filing with respect to
its preferences, as it was invited to do. The 18 November order required appellant to
submit an opening brief, pursuant to Board Rule 11, on or before 5 May 2017. Appellant
filed no brief or any other document with the Board and we are aware of no attempts
made by appellant to communicate with us. On 23 May 2017 we issued an order to
appellant requiring it, by 2 June 2017, to submit its brief or request additional time to
submit its brief. This order explained that the silence from appellant since November
2016 led us to suspect that it had abandoned its appeal, and provided that, if we had no
response from appellant by the 2 June 2017 deadline, "we may dismiss this appeal for
failure to prosecute without providing further notice to [appellant]."

       The 2 June 2017 deadline has come and gone with no response, whatsoever, from
appellant. Thus, in accordance with Board Rule 17, this appeal is dismissed for failure to
prosecute.

       Dated: I August 2017



                                                  J.~Y
                                                  Administrative Judge
                                                  Acting Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
(Signatures continued)
I concur                                          I concur



RICHARD SHACKLEFORD
                                                     c2-c-------- -
                                                  OWEN WILSON
Administrative Judge                              Administrative Judge
Acting Chairman                                   Acting Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60387, Appeal of Afghan Active
Group (AAG), rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2